DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2-21 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites, “a not yet implanted sub-implant” and “the sub-implant”.  It is unclear whether the not yet implanted sub-implant is the same as the sub-implant or different.  There is confusion as to whether the not yet implanted sub-implant is just describing the state between not yet implanted or whether there is a second sub-implant.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-5, 10-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1) and further in view of Poulin et al. (U.S. Patent Application 2006/0015030 A1).
Claim 2:  Revie teaches
A method for stereotactic surgery (Abstract) comprising:
implanting a main implant coupled to a reference body in a region of interest of a patient (Para 0207-0208 and Para 0368 & 0370) 
the reference body having a plurality of fiducial markers (Para 0043)
the fiducial markers detectable by a fluoroscopic imaging system [x-ray] (Para 0200)
acquiring first and second two-dimensional fluoroscopic images of the reference body together with the region of interest and registering the first and second images using the reference body (Figure 7 and Para 0199-0201 & 0206)
processing the first and second images to produce a three dimensional reconstruction of the region of interest using the location of the fiducial markers in the reference body (Figure 7 and Para 0199-0201 & 0206)
determining a position of the main implant in the region of interest from the first and second images [guiding the position] (Page 9, Para 0185)
associating, based on the three dimensional reconstruction of the region of interest, a virtual representation of a not yet implanted sub-implant with the region of interest and the reference body (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336 and Figure 27)
Revie fails to teach the virtual and spatial relationships.  However, Poulin teaches:
the main implant and the sub-implant having a fixed predefined spatial relationship [relative position] to one another upon implantation (Para 0050-0051) and
Examiner’s Note:  The Applicant discloses the fixed predefined spatial relationship as being a product of the layout of the implant (Para 0067).  The prior art selects the implant from a database (Figure 4, Element 44), which comprises all possible sizes and shapes of the implants (Para 0049).  Thus the fixed predefined spatial relationship of the implants are known.  
displaying the association as an image showing the virtual representation of the not yet implanted sub-implant superimposed on the reconstructed region of interest [an image of patient anatomy] (Abstract and Para 0050-0051)
such that the not yet implanted sub-implant is displayed as having a virtual fixed predefined spatial relationship to the main implant [a desired relative position of the group of virtual implants with respect to ] (Para 0051) that is the same as the fixed predefined spatial relationship between the main implant and the sub-implant upon implantation [Finally, the at least two spinal implants are placed according to the virtual implants in the image using the computer assisted surgery system 58. When a subsequent implant is positioned, the position of a preceding virtual implant is taken into account in order to place the subsequent virtual implant] (Para 0052) in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie to include the relationship as taught by Poulin in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
Claim 3:  Revie teaches wherein implanting the main implant in the region of interest includes positioning the main implant in the region of interest in a first position (Page 4, Para 0068-0069).
Claim 4:  Revie teaches wherein the acquired first image is a two-dimensional fluoroscopic image taken at a first angle while the main implant is in the first position (Page 4, Para 0068-0069).
Claim 5:  Revie teaches further comprising reviewing the first image while the main implant is in the first position to confirm that the first position is acceptable [design limits for relative positioning
Claim 10:  Revie teaches a virtual representation of the main implant superimposed on the reconstructed region of interest (Figure 36C; Figure 48; Page 4, Para 0053 & 0066 & 0067).  However, Revie fails to teach the claimed relationships.  However, Poulin teaches wherein the displayed association of the image showing the virtual representation of the not yet implanted sub-implant superimposed on the reconstructed region of interest (Para 0050-0051) in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie to include the relationship as taught by Poulin in order to place implants with extreme precision and to optimize the placements of the implants (Para 0005).
Claim 11:  Revie teaches wherein the main implant is an intracapsular plate (Figure 31).
Claim 12:  Revie teaches wherein the sub-implant is a screw [intramedullary insert] (Page 11, Para 0207).
Claim 13:  Revie teaches wherein the main implant is a locking nail [intramedullary insert] (Page 11, Para 0207).
Claim 14:  Revie teaches wherein the sub-implant is a screw [intramedullary insert] (Page 11, Para 0207).
Claim 15:  Revie teaches wherein the region of interest is a portion of a femur of the patient (Figure 34; Figure 35H, Element 780 and Figure 43).
Claim 16:  Revie teaches further comprising acquiring a first initial two-dimensional fluoroscopic image at a first initial angle to confirm a desired translational position of the locking nail with respect to the femur (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Claim 17:  Revie teaches further comprising acquiring a second initial two-dimensional fluoroscopic image at a second initial angle different than the first initial angle to confirm a desired rotational position of the locking nail with respect to the femur (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Claim 18:  Revie teaches wherein the first and second images are acquired after the desired translational and rotational position of the locking nail with respect to the femur are confirmed (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Claim 19:  Revie teaches wherein the reconstructed region of interest is a sphere (Figure 42D & 42E), and the displayed association of the image showing the virtual representation of the not yet implanted sub-implant superimposed on the reconstructed region of interest includes a location and a length of the not yet implanted screw (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336; Figure 27 and Figure 36C, Element 930, 932 & 934).
Claim 20:  Revie teaches wherein the displayed association of the image showing the virtual representation of the not yet implanted sub-implant superimposed on the reconstructed region of interest (Page 26, Para 0370; Figure 46 & 47; Figure 36C, Element 928; Figure 37, Element 684; Page 23, Para 0335-0336; Figure 27 and Figure 
Claim 21:  Revie teaches wherein the reference body is an aiming device (disclosed by the Specification of the Applicant as a drill guide) (Page 11, Para 0204).

Claim(s) 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1) and Poulin et al. (U.S. Patent Application 2006/0015030 A1) and further in view of Russell et al. (US Patent No. 2005/0075632 A1).
Claim 6:  Revie teaches wherein implanting the main implant in the region of interest (Figure 7 and Para 0199-0201 & 0206).  Revie and Poulin fail to teach stabilizing.  However, Russell teaches stabilizing the main implant relative to the region of interest in a first stabilization procedure while the main implant is in the first position in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Claim 7:  Revie teaches wherein the acquired second image is a two-dimensional fluoroscopic image taken at a second angle, the second angle being different than the first angle (Page 4, Para 0068-0069).  Revie and Poulin fail to teach stabilizing.  However, Russell teaches while the main implant is stabilized according to the first 
	It would have been obvious to one or ordinary skill in the art at the time of the invention of Revie and Poulin to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Claim 8:  Revie teaches further comprising reviewing the second image to confirm that the first position is acceptable (Page 4, Para 0068-0069; Figure 36C, Element 930, 932 & 934 and Page 22, Para 0321 & 0329).
Revie and Poulin fail to teach stabilizing.  However, Russell teaches while the main implant is stabilized according to the first stabilization procedure in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
	It would have been obvious to one or ordinary skill in the art at the time of the invention to modify invention of Revie and Poulin to include the stabilizing as taught by Russell in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
Claim 9:  Revie teaches wherein implanting the main implant in the region of interest (Figure 7 and Para 0199-0201 & 0206).
Revie and Poulin fail to teach stabilizing.  However, Russell teaches further stabilizing the main implant relative to the region of interest in a second stabilization procedure while the main implant is in the first position in order to reduce the chance that the attached reference structure or structures will move (Page 5, Para 0075).
.

Response to Arguments
Applicant’s arguments, see Page 2, filed 02/16/2021, with respect to the Double Patenting Rejection have been fully considered and are persuasive.  The Double Patenting Rejection of the Claims has been withdrawn. 
Applicant’s arguments, see Page 2, filed 02/16/2021, with respect to the rejection(s) of claim(s) 2-5 & 10-21 under 35 U.S.C. § 102(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is:
Claim(s) 2-5, 10-21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1) and further in view of Poulin et al. (U.S. Patent Application 2006/0015030 A1).
Claim(s) 6-9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Revie et al. (US Patent No. 2008/0269596 A1) and Poulin et al. (U.S. Patent Application 2006/0015030 A1) and further in view of Russell et al. (US Patent No. 2005/0075632 A1).

No pertinent arguments remain.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE C BOR whose telephone number is (571)272-2947.  The examiner can normally be reached on Mon - Fri 10:30 - 6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571)272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/HB/Examiner, Art Unit 3793                                  


                                                                                                                                                                      /PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        

for
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793